(Docket No. 66)
             2             Defendants.

             3
                           This matter having come on regularly before the above entitled Court, upon the verified
             4
                  petition herein, the Court being fully advised and good cause appearing therefrom,
             5
             6             IT IS HEREBY ORDERED , ADJUDGED AND DECREED that as Alexis 0. Gonzalez

             7    ("A.O.G.") is now an adult, having reached the age of eighteen years, it is hereby ordered that
             8    the blocked trust account at Wells Fargo Bank be closed and the money distributed to Alexis 0.
             9
                  Gonzalez ("A.O.G.").
             10
                           Dated this __         March
                                      27 day of _______, 2020.
             11

             12

�            13
 ro
 3:
.c:
       !     14
                                                        U.S. MAGISTRATE JUDGE

       �
en
 {.)   CJ)
             15
       a::   16
.c:    �
                  Submitted By:
             17
 ro               RALPH A. SCHWARTZ, P.C.
             18

             19      /")



             20
                    (i4:J€IL:1 )(yU{,�
                  Ralph A. Schwartz, Esq.
             21   Nevada Bar No. 5488
                  400 South Seventh Street, Suite 100
             22   Las Vegas, Nevada 89101
             23   Attorney for Petitioner

             24
             25
             26
             27
             28
                                                                   2
